DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16-19 recite “the baling system” in the preamble of the claims, while the preamble of claim 15 recites “a harvesting system”. There is no antecedent basis for “the baling system set forth in claim [15 or 16]”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-13, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roell et al. (US 9807940 B2), hereinafter Roell.
Regarding claim 1, Roell teaches a method (seen in Figs. 3-4) of harvesting a crop material, the method comprising:
sensing a value of a characteristic of the crop material at each of a plurality of intervals with a characteristic sensor (Col. 4 lines 32-41 teaches sensing the crop moisture level with moisture sensor 13 for specific zones of the field); 
sensing a location of a harvesting implement on a field at each of the plurality of intervals with a position sensor (Col. 4 lines 32-44 teaches sensing the location at the same zones of the field);
generating a set of estimated values of the characteristic of the crop material throughout the field, with a controller, based on the sensed characteristic of the crop material and the sensed location of the harvesting implement at each of the plurality of intervals (Col. 5 lines 30-53 teaches the estimator 50 creates estimated crop moisture content values that vary throughout the field using the sensed moisture levels);
predicting a value of the characteristic of the crop material ahead of the harvesting implement, with the controller, as the harvesting implement moves along a harvest path based on the set of estimated values of the characteristic of the crop material throughout the field (Col. 5 lines 30-55 teaches the estimator (controller) predicting crop moisture values based partially on the sensed moisture value, and Col. 6 lines 31-35 teaches that this step is done while moving along the harvest path); and
controlling a function of the harvesting implement based on the predicted value of the characteristic of the crop material ahead of the harvesting implement while moving along the harvest path (Col. 5 lines 53-55 teaches basing a new collection prescription (harvesting implement function that can include baler speed) on the predicted moisture values, and Col. 6 lines 31-35 teaches repeating the control of the function until all crop is collected; thus, the function is controlled while moving along the harvest path).

Regarding claim 2, Roell teaches wherein the harvesting implement includes a pickup operable to gather the crop material (Col. 4 lines 23-26 teaches a baling machine that collects the crop, which inherently requires a pickup), and wherein the method further includes the step of gathering the crop material with the pick-up of the harvesting implement as the harvesting implement moves along an initial path through the field (Fig. 3 shows step 306 which involved collecting a first portion of the crop in the field).
Regarding claim 5, Roell teaches wherein sensing the location of the harvesting implement at each of the plurality of intervals includes determining the location on the field of the crop material from which the characteristic of the crop material was sensed at each respective interval (Col. 4 lines 32-44 teaches the location sensor 30 provides location data corresponding to the sensed characteristic value data).
Regarding claim 7, Roell teaches defining the initial path through the field to develop a data set of the sensed values of the characteristic of the crop material and the sensed location of the harvesting implement at the plurality of intervals sufficient to generate the set of estimated values of the characteristic of the crop material throughout the field (Col. 4 lines 23-55 teaches defining an initial sample path and sensing the moisture and location during the path, which is sent to the estimator 50 for generating estimated values).
Regarding claim 8, Roell teaches defining the harvest path through the field to gather a remainder of the crop material not gathered during the initial path (Col. 4 lines 23-31 teaches collecting a first portion of the crop in the sample path at step 306 and Fig. 3 shows collecting the main portion of the crop at step 311).
Regarding claim 9, Roell teaches controlling the function of the harvesting implement using a previously defined set of measured values of the characteristic of the crop material prior to controlling the function of the harvesting implement using the predicted value of the crop material ahead of the harvesting implement (Fig. 3 and Col. 4 lines 11-22 teach the controller 48 receiving previous condition data which is used to determine the collection prescription (harvesting implement function) before collecting crop using the predicted values).
Regarding claim 10, Roell teaches wherein sensing the value of the characteristic of the gathered crop material at each of a plurality of intervals includes continuing to sense the value of the characteristic of the gathered crop material at each of the plurality of intervals as the harvesting implement moves along the harvest path through the field, and wherein sensing the location of the harvesting implement on the field at each of the plurality of intervals includes continuing to sense the location of the harvesting implement on the field at each of the plurality of intervals as the harvesting implement moves along the harvest path through the field (Col. 6 lines 31-35 teaches repeating the steps of Fig. 3 along the harvest path, which includes sensing crop moisture level and corresponding location data (see steps 312 & 314)).
Regarding claim 11, Roell teaches wherein generating the set of estimated values of the characteristic of the crop material throughout the field based on the sensed characteristic of the crop material and the sensed location of the harvesting implement at each of the plurality of intervals is further defined as continuously generating the set of estimated values of the characteristic of the crop material through the field as the harvesting implement moves along the harvest path through the field (Col. 6 lines 31-35 teaches repeating the steps of Fig. 3 along the harvest path, which includes generating estimated crop moisture values (see step 314)).
Regarding claim 12, Roell teaches wherein the characteristic of the crop material is a moisture content (Fig. 3 shows measuring the moisture content at steps 308 and 312).
Regarding claim 13, Roell teaches forming the crop material into a bale (Col. 4 lines 23-31 teaches forming the crop into a bale).

Regarding claim 15, Roell teaches a harvesting system (Fig. 2 shows harvesting vehicle and control system) comprising: 
a harvesting implement operable to move along an initial path through a field and having a pick-up for gathering crop material as the harvesting implement moves along the initial path (Col. 4 lines 23-26 teaches a baling machine that collects the crop in a field, which inherently requires a pickup);
a characteristic sensor positioned to sense a value of a characteristic of the gathered crop material at each of a plurality of intervals (Col. 4 lines 32-41 teaches sensing the crop moisture level with moisture sensor 13 for specific zones of the field); 
a position sensor operable to determine a location on the field of the crop material from which the characteristic of the gathered crop material was sensed at each respective interval (Col. 4 lines 32-44 teaches sensing the location with position sensor 30 at the same zones of the field); 
a controller disposed in communication with the characteristic sensor and the position sensor, wherein the controller includes a processor and a memory having characteristic prediction algorithm stored thereon (Fig. 1 shows controller 48 that communicates with sensors through communications system 46 and inherently has a processor and memory for running algorithm of Fig. 3), wherein the processor is operable to execute the characteristic prediction algorithm to: 
receive data from the characteristic sensor related to the value of the characteristic of the gathered crop at each interval (Co. 4 lines 44-48 teaches the controller 48 receiving crop moisture data); 
receive data from the position sensor related to the location on the field of the crop material from which the value of the characteristic of the gathered crop was sensed at each respective interval (Col. 4 lines 44-48 teaches the controller 48 receiving position data); 
generate a set of estimated values of the characteristic of the crop material throughout the field based on the data received from the characteristic sensor and the position sensor at each of the plurality of intervals (Col. 5 lines 30-53 teaches the estimator 50 creates estimated crop moisture content values that vary throughout the field using the sensed moisture levels); and 
predict a value of the characteristic of the crop material ahead of the pick-up of the harvesting implement as the harvesting implement moves along a harvest path based on the set of estimated values of the characteristic of the crop material throughout the field (Col. 5 lines 30-55 teaches predicting crop moisture values based partially on the sensed moisture value, and Col. 6 lines 31-35 teaches repeating the value prediction until all crop is collected; thus, this step is done while moving along the harvest path).

Regarding claim 16, Roell teaches wherein the processor is operable to execute the characteristic prediction algorithm to control a function of the harvesting implement based on the predicted value of the characteristic of the crop material ahead of the pick-up (Col. 5 lines 53-55 teaches the prescription generator 52 of controller 48 basing a new collection prescription (harvesting implement function that can include baler speed) on the predicted moisture values).
Regarding claim 18, Roell teaches wherein the processor is operable to execute the characteristic prediction algorithm to control the function of the harvesting implement using a previously defined set of measured values of the characteristic of the crop material prior to controlling the function of the harvesting implement using the predicted value of the crop material ahead of the pick-up (Fig. 3 and Col. 4 lines 11-22 teach the controller 48 receiving previous condition data which is used to determine the collection prescription (harvesting implement function) before collecting crop using the predicted values).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roell et al. (US 9807940 B2), hereinafter Roell, in view of Murray et al. (US 2018/0116124 A1), hereinafter Murray.
Regarding claim 3, Roell does not teach generating a predictive field map providing estimated crop characteristic values.
Murray teaches wherein generating the set of estimated values of the characteristic of the crop material throughout the field includes generating a predictive map of the field providing estimated values of the crop characteristic throughout the field (Fig. 5 and [0033] teach generating a field map 74 of the moisture and position data that estimates values between the data points taken at intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include generating a predictive field map providing estimated crop characteristic values as taught by Murray to the method of Roell in order to improve harvesting performance by providing the operator with a 2-D representation of the estimated characteristic values in the field.
Regarding claim 4, Murray of the combination set forth above teaches wherein generating the predictive map includes modeling the field using the sensed characteristic of the crop material and the sensed location of the harvesting implement at each of the plurality of intervals (Fig. 5 and [0033] teach generating the predictive map 74 using sensed moisture and position values at the data points taken at locations on the field).
Regarding claim 6, Roell does not teach controlling an additive applicator for applying an additive to the crop material.
Murray teaches wherein controlling the function of the harvesting implement includes controlling one of an additive applicator for adding an additive to the crop material, a pre-cutter for further processing the crop material, or one or more tensioning panels for forming a bale ([0024] and [0038] teach a chemical tractor that applies additives to the crop based on the predicted moisture values ahead of the harvesting implement).
It would have been obvious to one of ordinary skill in the art before the effective filing date for controlling the function in the method of Roell to include controlling an additive applicator as taught by Murray in order to achieve the optimal baling conditions for the crop material while accounting for the different conditions throughout the field.
Regarding claim 17, Roell teaches wherein the characteristic of the crop material includes a moisture content of the crop material (Col. 4 lines 32-41 teaches sensing the crop moisture level with moisture sensor 13).
Roell does not teach the function of the harvesting implement includes a preservative applicator.
Murray teaches wherein the function of the harvesting implement includes a preservative applicator ([0024] and [0038] teach a preservative applicator that is controlled based on the predicted value of the crop material characteristic).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a preservative applicator as taught by Murray to the function of the harvesting implement of Roell in order to achieve the optimal crop moisture content for the bales while accounting for different conditions throughout the field.
Regarding claim 19, Roell does not teach the processor modelling the field using the sensed characteristic and location to generate a predictive map of estimated crop values.
Murray teaches wherein the processor is operable to execute the characteristic prediction algorithm to model the field using the sensed characteristic of the crop material and the sensed location of the on the field of the crop material from which the value of the characteristic of the gathered crop was sensed at each respective interval to generate a predictive map of the field providing estimated values of the crop characteristic throughout the field (Fig. 5 and [0033] teach the CPU 54 generating a field map 74 of the sensed moisture and position data with estimated moisture levels provided between the intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include generating a predictive map providing estimated crop characteristic values as taught by Murray to the harvesting system of Roell in order to improve harvesting performance by providing the operator with a 2-D representation of the estimated characteristic values in the field.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roell et al. (US 9807940 B2), hereinafter Roell, in view of Watt et al. (US 5,995,895 A), hereinafter Watt.
Regarding claim 14, Roell does not teach automatically controlling the function of the harvesting implement based on the predicted value of the crop material ahead of the pick-up.
Watt teaches wherein controlling the function of the harvesting implement based on the predicted value of the crop material ahead of the harvesting implement is further defined as automatically controlling the function of the harvesting implement, with the controller, based on the predicted value of the crop material ahead of the pick-up (Fig. 15 shows generating and applying a control signal for a harvesting implement function (steps 932 & 934) based on the predicted value of the crop material (step 926)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include automatically controlling the harvesting implement function based on the crop material predicted value as taught by Watt to the method of Roell in order to reduce the operator burden and improve the speed at which the function’s control is implemented.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araki et al. (US 2018/0303031 A1) discloses a baling system that detects moisture and position data and performs an operation based on the values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671